917 So.2d 1119 (2005)
Willie STOREY
v.
Willie JENKINS, Allied Van Lines, Inc., Transguard Insurance Company of America, Jeffery Morris, Cal Ark Trucking International, Inc., and Wausau Insurance Company.
No. 2005-CC-2144.
Supreme Court of Louisiana.
December 16, 2005.
In re Jenkins, Willie et al.; Allied Van Lines Inc.; Transguard Insurance Company of America;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. D, No. 01-20332; to the Court of Appeal, Fourth Circuit, No. 2005-C-0726.
Denied.